Citation Nr: 0624094	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  01-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for residuals of a left 
hip injury.  

5.  Entitlement to service connection for residuals of a 
cervical spine injury.

6.  Entitlement to service connection for residuals of a low 
back injury.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.   

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, for additional development.  All 
issues other than the claim for service connection for PTSD 
are now before the Board for final appellate consideration.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's residuals of a right ankle injury, residuals of a 
left ankle injury, residuals of a right hip injury, residuals 
of a left hip injury, residuals of a cervical spine injury 
and residuals of a low back injury were incurred during 
active duty from March 1974 to April 1975.   



CONCLUSION OF LAW

Service connection for residuals of a right ankle injury, 
residuals of a left ankle injury, residuals of a right hip 
injury, residuals of a left hip injury, residuals of a 
cervical spine injury and residuals of a low back injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred injuries of the ankles 
and hips while marching and doing parachute training.  He 
mentions two particular accidents that occurred during 
parachute training in 1974, although he does not remember the 
months.  He also alleges that he incurred a low back injury 
and a cervical spine injury while being beaten by a platoon 
sergeant.  He asserts that he reported the assault and was 
transferred.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning first to the veteran's claims for service connection 
for residuals of injuries of the ankles, hips, low back and 
cervical spine, the Board observes that his service personnel 
records show that he engaged in parachute training.  

The veteran's service medical records show that in August 
1974, he complained of the right ankle disorder and received 
a diagnosis of blisters.  Later that month, he complained of 
ankle pain and Achilles tendonitis was diagnosed.  The 
veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses of chronic 
disease or disability pertaining to either hip, the cervical 
spine or the low back.  On an April 1975 separation report of 
medical history, the veteran indicated that he had past or 
current swollen or painful joints, cramps in the legs, broken 
bones and foot trouble.  The report of the veteran's April 
1975 separation medical examination provides that clinical 
examination of his feet, lower extremities, spine and other 
musculoskeletal were normal.  The report lists no defects or 
diagnoses.  Overall , the veteran's service medical records 
constitute evidence against his claims as they show that he 
did not have a chronic ankle condition during service, or any 
of the claimed conditions of the hips, low back or cervical 
spine.  They are negative for any injuries incurred while 
parachute training.  

The veteran's post-service treatment records are negative for 
any pertinent complaints, symptoms, findings or diagnoses for 
two decades after separation, providing very negative 
evidence against these claims.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

A private February 2001 psychiatric report provides that the 
veteran was attacked by his commanding officer, had an 
unspecified motor vehicle wreck in 1996 that exacerbated 
orthopedic conditions incurred while parachuting during 
service, and that the veteran was involved in post-service 
altercations.  A June 2001 private medical report provides 
that the veteran had been recently hospitalized following a 
motorcycle accident.  At admission, he reported a 1974 
altercation with his staff sergeant that resulted in 
significant head and neck injury.  The private physician 
stated that the veteran had current findings that were old 
and probably related to the 1974 injury.  

The Board must find that the fact that the veteran was 
injured well after service provides more evidence against 
these claims.

The 2001 private records are not persuasive evidence in 
support of the veteran's claims.  They are not based on a 
review of the veteran's service medical records.  Rather, 
they are based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, the Board finds 
that these reports are entitled to very limited probative 
value as there is no medical evidence indicating a disorder 
related to service until many years after service.  The Board 
finds that the history is not accurate based on a review of 
service and post-service medical records.

In July 2004, the veteran was provided VA orthopedic and 
spine examinations in order to obtain medical opinions as to 
the etiologies of the veteran's claimed conditions.  The July 
2004 reports provide current findings, diagnoses and etiology 
opinions correlating to each claimed condition.  A September 
2004 deferred rating decision found that the opinions set 
forth in the July 2004 reports were contradictory and 
confusing.  The deferred rating decision requested that the 
examiner clarify the opinions as to the etiologies of the 
veteran's orthopedic conditions.  

In a September 2004 opinion, the VA examiner noted that the 
veteran had numerous injuries after service, including a 2001 
motorcycle accident and several bar fights with head trauma 
(more post-service injuries, providing more evidence against 
these claims).  The examiner stated that it would be 
speculation to say that the claimed 1974 injury caused his 
nonunion cervical fracture.  The veteran's service medical 
records did not substantiate that he experienced the claimed 
cervical injury.  It was at least as likely as not that the 
veteran's other injuries could have caused his fracture with 
nonunion of the cervical spine.  The examiner also stated the 
opinion that the veteran's ankle, hip and low back conditions 
were not secondary to marching or parachute training but were 
the result of a numerous non-military injuries.  The examiner 
summarized that the veteran's hip, ankle, cervical spine and 
lumbar spine complaints were due to traumatic arthritis from 
multiple injuries that the veteran received outside of 
military service.  

The Board finds that this September 2004 opinion is highly 
probative evidence against each of the veteran's orthopedic 
claims.  The opinion is based on a review of the veteran's 
medical records and is supported with references to current 
examination results as well as physical findings set forth in 
the medical record.  This fact is particularly important, in 
the Board's judgment, as the references make for a more 
convincing rationale.  

During an April 1998 hearing, the veteran and his spouse 
asserted that his current ankle, hip, low back and cervical 
spine conditions are the result of injuries incurred during 
active duty.  However, as laypersons without the appropriate 
medical training and expertise, they are not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the source of the current disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the personal opinions of the veteran and his spouse are 
not a sufficient basis for awarding service connection as 
they are outweighed by the evidence cited above.  

Overall, the Board must find that the service and post-
service medical records, as a whole, provide highly probative 
evidence against these service connection claims.  They must 
be denied.     

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the RO sent correspondence in May 2004; and a 
supplemental statement of the case dated in February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  It is 
important to note that the Board remanded this case simply to 
provide the veteran time to obtain records that would support 
his claims. 

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted examinations and obtained medical opinions.    

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for residuals of a left ankle injury is 
denied.

Service connection for residuals of a right hip injury is 
denied.

Service connection for residuals of a left hip injury is 
denied.

Service connection for residuals of a cervical spine injury 
is denied.

Service connection for residuals of a low back injury is 
denied.





REMAND

The veteran contends that he has PTSD due to a personal 
assault during active duty.  

A February 2001 private examination report relates his 
history of the claimed in-service assault and provides a 
pertinent diagnosis of PTSD.  The report of a July 2004 VA 
psychiatric examination diagnoses PTSD and implicitly relates 
it to the in-service assault.  In a September 2004 addendum, 
based in part on a review of the veteran's records, the 
examiner stated that the veteran's history was consistent 
with PTSD and appeared to be credible.  The diagnosis as 
provided in the original evaluation [PTSD, implicitly related 
to the inservice assault] remained unchanged.  

The Court noted recently in Bradford v. Nicholson, No 03-1204 
(U.S. Vet. App. July 20, 2006), that § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veteran's service records" or (2) "evidence of 
behavior changes."  

In light of Bradford, the Board concludes that VA must 
provide additional notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that credible 
supporting evidence of a stressor related 
to a personal assault may include (1) 
"evidence from sources other than the 
veteran's service records" or (2) 
"evidence of behavior changes."  
Evidence of behavior changes following 
the claimed assault includes, but is not 
limited to, a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. 

2.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required for the veteran's 
claim.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for PTSD.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


